          Case NJ/2:20-cv-04586 Document 22 Filed 05/18/20 Page 1 of 5



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


 In re: COVID-19 Business Interruption
 Protection Insurance Litigation                         MDL No. 2942



                              AMENDED PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that a copy of the Notice of Related Actions

[Document No. 177] with accompanying exhibits was electronically filed with the Clerk of the

JPML using the Court’s CM/ECF system and was served on all counsel or parties electronically

on May 11, 2020, via the ECF filing system.

       In addition, I caused true and correct copies of that filing to be served on the following via

U.S. mail or e-mail as indicated:

Via U.S. mail on May 11, 2020:

Badger Mutual Insurance Company
1635 West National Avenue
Milwaukee, WI 53204

Lancer Insurance Company
370 West Park Avenue
P.O. Box 9004
Long Beach, NY 11561

Selective Insurance Company of America
Selective Insurance Group, Inc.
Selective Insurance of the Southeast
Selective Insurance Group, Inc.
40 Wantage Avenue
Branchville, NJ 07890




                                                 1
          Case NJ/2:20-cv-04586 Document 22 Filed 05/18/20 Page 2 of 5



Evanston Insurance Company
10 Parkway North
Deerfield, Illinois 60015

Defendant in Case No. 3:20-cv-00324 (E.D.Va. Richmond)

Markel Corporation
Richard R. Grinnan, Registered Agent
4521 Highwoods Parkway
Glen Allen, VA 23060

Defendant in Case No. 3:20-cv-00324 (E.D.Va. Richmond)

Mesa Underwriters Specialty Insurance Company d/b/a MUSIC
Corporation Service Company, Registered Agent
8825 N. 23rd Avenue, Suite 100
Phoenix, AZ 85021

Defendant in Case No. 3:20-cv-00323 (E.D.Va. Richmond)

Grange Mutual Casualty Company
Grange Insurance Company
671 South High Street
Columbus, Ohio 43206

Defendant In Case No. 2:20-cv-02264 (S.D.Ohio Columbus)

Via U.S. mail on May 18, 2020:

Travelers Casualty Insurance
Company Of America, The
Travelers Indemnity Company
485 Lexington Avenue
New York, New York 10017

Defendant in Case No. 2:20-cv-02093 (E.D.Pa.)

Hartford Mutual Insurance Company
200 N. Main Street
Bel Air, MD 21014

Defendant in Case No. 2:20-cv-02152 (E.D.Pa.)




                                                2
          Case NJ/2:20-cv-04586 Document 22 Filed 05/18/20 Page 3 of 5



The Hartford Financial Services Group, Inc.
The Hartford Fire Insurance Company
Hartford Underwriters Insurance Company
Commercial Inland Marine Hartford Fire Insurance Company
Sentinel Insurance Company, LTD
1 Harford Plaza,
Hartford, Connecticut 06155

Defendants in Case Nos. 3: 20-cv-00609; 3:20-cv-00610; 3:20-cv-00611 (D.Conn. New Haven);
Case No. 1:20-cv-03350 (S.D.N.Y. Foley Square)


Via email on May 11, 2020:

Christopher J. O’Malley
Patrick M. Collins
King & Spalding LLP
353 N. Clark, 12th Floor
Chicago, IL 60654
(312) 995-6333
Email: comalley@kslaw.com
Email: pcollins@kslaw.com

Shelby S. Guilbert, Jr. Joseph M. Englert
King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, GA 30309
(404) 572-4600
Email: sguilbert@kslaw.com
Email: jenglert@kslaw.com

Attorneys for Big Onion Tavern Group, LLC, Headquarters Beercade LLC, Machine 1846 LLC,
The New 400 LLC, Harper Theater LLC, Welcome Back LLC, Legacy Hospitality LLC,
Mcbrides Aurora Inc., Homeslyce Is Where The Heart Is LLC, 3458 Norclark Restaurant LLC,
Happy Camper Pizzeria LLC, 1913 Northco LLC, Mcbride’s Pub Inc., and Mcbride’s On 52
Inc.

Gordon A. Greenberg
Jason David Strabo
McDermott Will and Emery LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067-3218
(310) 277-4110
Fax: (310) 277-4730
Email: ggreenberg@mwe.com
Email: jstrabo@mwe.com

                                            3
          Case NJ/2:20-cv-04586 Document 22 Filed 05/18/20 Page 4 of 5




Margaret H. Warner
McDermott Will and Emery LLP
The McDermott Building
500 North Capitol Street, NW
Washington, DC 20001
(202) 756-8228
Fax: (202) 756-8087
Email: mwarner@mwe.com

Attorneys for Topa Insurance Company

Mark D. Tinker
Cole, Scott & Kissane, PA – Tampa
4301 W. Boy Scout Blvd., Ste. 400
Tampa, FL 33607
(727) 825-3600
Fax: (727) 821-1968
Email: mark.tinker@csklegal.com

Attorney for DTW1991 Underwriting Limited, a Certain Interested Underwriter at Lloyd’s
London

Forrest S. Latta
BURR & FORMAN LLP
P.O. Box 2287
Mobile, AL 36652
(251) 344-5151
Fax: (251) 344-9696
Email: flatta@burr.com

Katherine Edwards West
Robert S. W. Given
S. Greg Burge
BURR & FORMAN LLP
420 North 20th Street, Ste. 3400
Birmingham, AL 35203
(205) 458-5188
Fax: (205) 458-5638
Email: kwest@burr.com
Email: rgiven@burr.com
Email: gburge@burr.com

Attorneys for Auto-Owners Insurance Company




                                          4
         Case NJ/2:20-cv-04586 Document 22 Filed 05/18/20 Page 5 of 5



Scott M. Hendler
Rebecca Ruth Webber
HENDLER FLORES LAW, PLLC
1301 West 25th Street, Suite 400
Austin, TX 78705
shendler@hendlerlaw.com
rwebber@hendlerlaw.com

Attorneys for Plaintiff, LDWB#2 dba
Lonesome Dove Austin




Dated: May 18, 2020                   /s/ Keith J. Verrier
                                      Keith J. Verrier, Esquire
                                      LEVIN SEDRAN & BERMAN LLP
                                      510 Walnut Street, Suite 500
                                      Philadelphia, PA 19106-3697
                                      Telephone: (215) 592-1500
                                      Facsimile: (215) 592-4663
                                      Email: kverrier@lfsblaw.com




                                        5
